DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response to the election requirement filed on September 26, 2022 is acknowledge. However, the response doesn’t contain the election of species and identification of claims to the elected species. 
A phone interview initiated by examiner with Kofi A. Schulterbrandt [Reg. No. 50,168] took place on November 22, 2022. Initial restrictions have been withdrawn after mutual understanding between attorney and examiner, and new restrictions were established. New restrictions being, 
Species I, corresponding to the embodiment shown in figures 1A-1B and 4A-4B. (metal anchor assembly),
Species II, corresponding to the embodiment shown in figures 2A-2C (wood anchor assembly).
 During the interview, a provisional election was made without traverse to prosecute the invention of Species I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this office action.  
Specification
The disclosure is objected to because of the following informalities:
Reference character “220” (Paragraph 19, line 7) either needs to change to “120” or labeled in the drawing.
Reference character “264” has been used to designate both Anchor space (Paragraph 25, line 6) and Base housing (Paragraph 25, line 10).
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a threaded connection” of claim 4 and claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The term “a bias member” is unclear in claim 15 since the term has been already established in dependent claim 10. It is unclear that whether the applicant is referring to a new, distinct bias member or referring to the bias member above in claim 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (U.S. Patent No. 6240697 B1, cited by applicant). 

	Note: The term “Elongated load bearing member” has been used to designate terms “threaded rod” and “nose piece” interchangeably as appropriate since the applicant didn’t assigned it to any specific feature.  

As to Claim 1, Thompson discloses a cast-in-place anchor system for anchoring objects to a concrete structure (61, see Fig. 6) after concrete pouring and concrete setting, the objects fastened to an elongated load bearing member (53, see Fig. 4) which is connected to an anchor member (15, see Fig. 1) of the cast-in-place anchor system, the cast-in-place anchor system comprising:
an anchor housing (41, see Fig. 4), the anchor housing (41) including an opening (65 and 59, see Fig. 7) therein along a longitudinal axis (A-A, as indicated in annotated Fig. 5 below) thereof for receiving the elongate load bearing member (53), the anchor housing (41) also including a jaw assembly (J1, as indicated in annotated Fig. 7 below) for lockingly engaging and axially securing the elongate load bearing member (53)  relative to the anchor housing (41),
a wood anchor assembly (W1, as indicated in annotated Fig. 10 below) including a base housing (75, see Fig. 8) and at least one elongate wood fastener (79, 81, and 83, see Fig. 8), the base housing (75)  including a receptacle (86, 88 and 90, see Fig. 9) for receiving and supporting the anchor housing (69, see Fig. 8), the base housing (75) further including an opening (O1, as indicated in annotated Fig. 10 below) for receiving the load bearing member (15), the receptacle (86,88 and 90) and the opening (O1) generally aligned along the longitudinal axis (A-A),
a metal anchor assembly (M1, as indicated in annotated Fig. 5 below) including a bias member (47, see Fig 4), a plate (49, see Fig. 4), and a nose-piece (53, see Fig. 4), the nose-piece (53) including an anchor connector (A, as indicated in annotated Fig. 7 below) for connecting to a nose connector (B, as indicated in annotated Fig. 7 below) of the anchor housing (41),
wherein, the anchor housing (41 or 69) is connected to the wood anchor assembly (W1) or the metal anchor assembly (M1) (Col. 2, 15-18 and 35-37).  

As to Claim 2, The cast-in-place anchor system of claim 1, wherein the nose-piece (53) further includes an opening (C, as indicated in annotated Fig. 7 below) for receiving the elongate load bearing member (15), the nose connector (B) and the opening (C) generally aligned along the longitudinal axis (A-A).

As to Claim 3, The cast-in-place anchor system of claim 1, wherein the anchor connector (A) and the nose connector (B) engage with each other as a bayonet connection (A and B connection, as indicated in annotated Fig. 7 below).

As to Claim 4, The cast-in-place anchor system of claim 1, wherein the anchor connector (A) and the nose connector (B) engage with each other as a threaded connection (A and B in reference are capable of at least single threaded connection in place of a bayonet connection).

As to Claim 5, The cast-in-place anchor system of claim 1, wherein the anchor connector (A) includes nose projections (D1, as indicated in annotated Fig. 7 below (recesses in anchor connector)) and the nose connector (B) includes anchor projections (D2, as indicated in annotated Fig. 7 below (projection in anchor shaft)) and wherein the anchor projections (D2) and nose projections (D1) engage each other to connect the nose-piece (53) to the anchor housing (41) and the nose-piece (53) is selectively removeable from the anchor housing (41).

As to Claim 6, The cast-in-place anchor system of claim 5, wherein the selective removal (Reference is capable of selective removal due to bayonet type connection between A and B in annotated Fig. 7 below) is by twisting and axial movement of the nose-piece (53). 

As to Claim 7, The cast-in-place anchor system of claim 1, wherein the jaw assembly (J1, as indicated in annotated Fig. 7 below) includes threads (65 and 59, see Fig. 7) for the locking engaging and axially securing of the elongate load bearing member (15).

As to Claim 8, The cast-in-place anchor system of claim 1, wherein the anchor housing (69) is lockably connected (Col. 4, line 20-24, lockably connected with nails) to the base housing (75).

As to Claim 9, The cast-in-place anchor system of claim 8, wherein the lockable connection (Col. 4, line 20-24) includes a friction fit (Col. 4, line 16-18, “firmly attached”) between the base housing (75) and the anchor (69).

As to Claim 10, A cast-in-place anchor assembly for anchoring objects to a concrete structure after concrete pouring and concrete setting, the objects fastened to an elongated load bearing member which is connected to the anchor assembly, the cast-in-place anchor assembly comprising:
an anchor housing (41), the anchor housing (41) including an opening (65 and 59) therein along a longitudinal axis (A-A) thereof for receiving the elongate load bearing member (53), the anchor housing (41) also including a jaw assembly (J1) for lockingly engaging and axially securing the elongate load bearing member (53) relative to the anchor housing (41),
an anchor body (B1, as indicated in annotated Fig. 5 below) including a bias member (47), a plate (49), and a nose-piece (53), the nose- piece (53) including an anchor connector (A) for connecting to a nose connector (B) of the anchor housing (41).

As to Claim 11, The cast-in-place anchor system of claim 10, wherein the anchor connector (A) and the nose connector (B) engage with each other as a bayonet connection (A and B connection, as indicated in annotated Fig. 7 below).

As to Claim 12, The cast-in-place anchor system of claim 10, wherein the anchor connector (A) and the nose connector (B) engage with each other as a threaded connection (A and B are capable of at least a single threaded connection).

As to Claim 13, The cast-in-place anchor system of claim 10, wherein the anchor connector (A) includes nose projections (D1) and the nose connector (B) includes anchor projections (D2) and wherein the anchor projections (D2) and nose projections (B) engage each other to connect the nose-piece (53) to the anchor housing (41) and the nose-piece (53) is selectively removeable (Col. 3, line 21-23, reference would be capable of selectively removable because of press fit connection) from the anchor housing (41).

As to Claim 14, The cast-in-place anchor system of claim 13, wherein the selective removal (Col. 3, line 21-23, reference would be capable of selectively removable because of press fit connection) is by friction fit (Col. 3, line 21-23).

As to Claim 15, The cast-in-place anchor system of claim 13, wherein the anchor body (B1) further including a bias member (49).

    PNG
    media_image1.png
    446
    624
    media_image1.png
    Greyscale

Annotated Fig. 7


    PNG
    media_image2.png
    348
    352
    media_image2.png
    Greyscale

Annotated Fig. 5


    PNG
    media_image3.png
    486
    678
    media_image3.png
    Greyscale

Annotated Fig. 10

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Thomas M. Espinosa (U.S. Patent No. 20150184373 A1) teaches similar configuration for Anchor Assemblies for Metal Decks. 
Jin-Jie Lin (U.S. Patent No. 20150096242 A1) teaches similar configuration for Concrete Anchor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIL K MAGAR whose telephone number is (571)272-8180. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIL K. MAGAR/Examiner, Art Unit 3677                                                                                                                                                                                                        

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677